           Case 1:21-cr-00305-JEB Document 9 Filed 04/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    MAGISTRATE NO. 21-MJ-324
                                                 :
           v.                                    :
                                                 :    VIOLATIONS:
 SARA CARPENTER,                                 :    18 U.S.C. § 1752(a)(1)
                                                 :    (Entering and Remaining in a Restricted
                         Defendant.              :    Building)
                                                 :    18 U.S.C. § 1752(a)(2)
                                                 :    (Disorderly and Disruptive Conduct in a
                                                 :    Restricted Building)
                                                 :    40 U.S.C. § 5104(e)(2)(D)
                                                 :    (Violent Entry and Disorderly Conduct in
                                                 :    a Capitol Building)
                                                 :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                 :    a Capitol Building)

                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                         COUNT ONE

       On or about January 6, 2021, in the District of Columbia, SARA CARPENTER,

knowingly entered and remained in the United States Capitol, a restricted building, without lawful

authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))
           Case 1:21-cr-00305-JEB Document 9 Filed 04/15/21 Page 2 of 3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, SARA CARPENTER,

knowingly, and with intent to impede and disrupt the orderly conduct of Government business and

official functions, engaged in disorderly and disruptive conduct in, and within such proximity to,

the United States Capitol, a restricted building, when, and so that, such conduct did in fact impede

and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, SARA CARPENTER, willfully

and knowingly engaged in disorderly and disruptive conduct in any of the Capitol Buildings with

the intent to impede, disrupt, and disturb the orderly conduct of a session of Congress or either

House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(D))




                                                 2
          Case 1:21-cr-00305-JEB Document 9 Filed 04/15/21 Page 3 of 3




                                       COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, SARA CARPENTER, willfully

and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                                  Respectfully submitted,

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  D.C. Bar No. 415793


                                           By:      /s/ Katherine Nielsen
                                                  KATHERINE NIELSEN
                                                  Trial Attorney, Detailee
                                                  United States Attorney’s Office
                                                  District of Columbia
                                                  D.C. Bar No. 491879
                                                  555 4th Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 355-5736
                                                  Email: Katherine.Nielsen@usdoj.gov




                                              3
